Citation Nr: 0215156	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-08 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of death and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 1985 
and from August 1986 to December 1989.  The second period of 
active duty resulted in a dishonorable discharge via general 
courts-martial.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the claimant's 
appeal.

3.  The veteran died in June 1992 at the age of 29; the 
immediate cause of death was listed as hanging; there was no 
underlying cause identified.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The medical evidence does not demonstrate that the 
veteran had a psychiatric disorder at the time of his death, 
which was causally or etiologically related to the veteran's 
military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.302, 3.303, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April and October 1998 rating decisions, and October 1998 
Statement of the Case (SOC), the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate her claim.  When 
the appellant initially filed her claim, she indicated that 
she would furnish a coroner's medical report and psychiatric 
records, which the RO received from the appellant in due 
course.  At no point did the appellant specifically identify 
other pertinent records.  There is no other indication that 
additional Government or private medical records exist that 
could substantiate the claim.  Since the appellant apprised 
the RO that she would obtain the pertinent medical records 
and actually did so, the requirement that VA notify the 
claimant of each of their respective duties to obtain the 
records is satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.   Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency, as such, 
are not disease or injuries within the meaning of applicable 
regulation.  38 C.F.R. § 3.303(c).

Pursuant to 38 U. S.C.A. § 1110, "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. 
§ 1110. Suicide is considered willful misconduct where the 
act of self-destruction is intentional. 38 C.F.R. § 3.302(a). 
A mentally unsound person is considered unable to form intent 
where he or she does not realize the consequences of an act 
or is unable to resist an impulse. 38 C.F.R. § 3.302(b)(1). 
The act of suicide or attempted suicide is evidence of mental 
unsoundness, except where the evidence shows a reasonable 
adequate motive for the suicide. See 38 C.F.R. § 3.302(b)(2).  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction. 38 U.S.C.A. § 1310 
(West 1991); Sheets v. Derwinski, 2 Vet. App. 512 (1992); 38 
C.F.R. § 3.302.  A determination as to whether a person is 
mentally unsound at the time of a suicide is based on all 
available lay and medical evidence pertaining to one's mental 
condition at the time of the suicide. 38 C.F.R. § 3.302(b). 
Nonetheless, in order for death via suicide to be service-
connected, the underlying mental unsoundness must be service-
connected. See 38 C.F.R. § 3.302(a)(3).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In cases of service connection for the 
cause of death of the veteran, the first requirement of a 
current disability will always have been met, the current 
disability being the condition that caused the veteran to 
die; however, the last two requirements for a service-
connected claim must be supported by the record.  See Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record reveals that the veteran was evaluated 
at the Naval Medical Clinic by mental health personnel 
pursuant to a clemency request.  The evaluation indicates 
that the veteran had a lengthy history of antisocial features 
dating back to his early development.  These features 
included fighting and other behavioral problems.  The mental 
status examination was essentially unremarkable.  The veteran 
displayed no thought disorder.  He revealed no suicidal or 
homicidal ideas or major affective symptoms.  His thoughts 
were clear and organized.  His cognition was intact.  The 
assessment was two-fold: (1) mixed substance abuse (cannabis 
and alcohol) and (2) antisocial personality disorder.

Post-service records indicate that the veteran was treated at 
S.L. Hospital in October 1990.  His principal diagnosis was 
left arm lacerations with severe bleeding/anemia; suicide 
attempt.  In May 1992, the veteran was admitted to the 
psychiatric service at L.M.C.  His final diagnoses were as 
follows: (1) Axis I- major depression, alcohol abuse, cocaine 
abuse; and (2) Axis III- status post laceration of the left 
arm, wrist, and elbow.  

A death certificate, issued in June 1992, indicates that the 
veteran died on June [redacted], 1992.  Hanging is listed as the 
immediate cause of death with no underlying causes.  Suicide 
is noted as the manner of death.  The Post Mortem Examination 
Report, dated in August 1992, also indicates that the veteran 
died of hanging with no other signs of trauma to the body.  
The examination report further states that the veteran had 
been consuming alcoholic beverages prior to his death and the 
veteran had a previous suicide attempt in 1990.

II.  Analysis

In order for benefits to be payable for the veteran's 
suicide, it must be found that his mental unsoundness 
resulted from service-connected disability.  The appellant 
contends that the veteran suffered from a psychiatric illness 
prior to separating from the service and that illness 
precipitated the veteran's death.  Service medical records do 
not support this contention.  The psychiatric examination 
performed approximately one year prior to his discharge from 
service indicates that the veteran's examination was 
essentially unremarkable.  The examiner found no psychiatric 
illness.  He did, however, find that the veteran had an 
antisocial personality disorder.  Congenital or developmental 
defects, such as personality disorders, are not disease or 
injuries within the meaning of applicable regulations with 
regard to service connection.  38 C.F.R. § 3.303(d).  
Consequently, service connection for cause of death may not 
be granted based on an underlying personality disorder that 
may have developed concurrent to service.  There is no 
evidence that a psychiatric disorder upon which service 
connection may be granted had developed in the veteran's 
remaining year of service.

The Board notes that the Dr. M.S., Associate Chief of Staff 
for Mental Health Service, reviewed the veteran's claims file 
and indicated that there is no evidence that personality 
disorders progress into affective disorders like major 
depression, a noted affective disorder.  Dr. M.S. also 
concluded that there was no indication that the veteran was 
"insane" while in service.

Records prior to the veteran's death fail to indicate that 
service connection was ever granted for any disability.

Finally, the Board must emphasize that it has no doubt about 
the appellant's good faith in bringing her claim.  The Board 
is confident that the appellant is personally convinced that 
the veteran's death resulted from some psychiatric disability 
related to the veteran's service.   Ultimately, however, the 
Board must conclude that the medical evidence in this case is 
controlling and is simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.



ORDER

Entitlement to service connection for cause of death and 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

